Citation Nr: 0709803	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  05-15 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs purposes.  


WITNESSES AT HEARING ON APPEAL

The veteran and her spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from January 1991 to 
December 1993.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which determined that the veteran was not 
competent to handle disbursement of her VA funds.

A hearing at the RO was held in October 2005 before Kathleen 
K. Gallagher, a Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case.

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

The current finding of mental incompetency for VA purposes 
was based on VA clinical records dated in June 2004, as well 
as a November 2004 field examination report.  Regarding the 
veteran's competency, her VA health care providers determined 
that the veteran was not able to manage her benefit payments 
in her own best interests.  Indeed, the record contains a 
June 2004 letter from the veteran's physician and social 
worker requesting that the veteran be rated incompetent to 
handle her VA benefits.

At her October 2005 Board hearing, however, the veteran 
testified that at the time she had been determined to be 
incompetent in 2004, she had been under a great deal of 
stress.  Since that time, she indicated that she had improved 
dramatically.  She indicated that she had begun taking new 
psychotropic medications which had significantly improved her 
ability to function to the point that she felt able to handle 
her own VA funds.  The veteran's spouse, her current 
fiduciary, testified to the same effect.  

Based on this testimony, the Board finds that a more recent 
VA medical examination is necessary to determine whether the 
veteran remains incompetent for VA purposes.  38 C.F.R. 
§ 3.159(c)(4); see also 38 C.F.R. §§ 3.327(d), 3.353 
(providing that reexamination may be requested if necessary 
to properly evaluate competency).  

In addition, the Board notes that the most recent clinical 
records in the claims file are dated in June 2004.  At her 
October 2005 hearing, the veteran testified that she received 
regular treatment at the VA Greensburg Outpatient Clinic and 
the VA Highland Drive Medical Center.  Under the Veterans 
Claims Assistance Act of 2000 (VCAA), VA is required to 
obtain relevant records from a Federal department or agency, 
including records from VA medical facilities.  See 38 C.F.R. 
§ 3.159(c)(2).

In view of the foregoing, this matter is remanded for the 
following actions:  

1.  The RO should provide the veteran 
with an appropriate VCAA notice with 
respect to her claim regarding her 
competency to handle VA funds.  
38 U.S.C.A. § 5103(a) (West 2002).  

2.  The RO should contact the VA 
Greensburg Outpatient Clinic and the VA 
Highland Drive Medical Center and obtain 
clinical records pertaining to the 
veteran from July 2004 to the present.  

3.  The veteran should be afforded a VA 
psychiatric examination for the purpose 
of determining whether her disabilities 
render her incompetent for VA purposes.  
The claims file should be made available 
the examiner for review in connection 
with the examination.  The examiner 
should be asked to provide an opinion as 
to whether the veteran lacks the mental 
capacity to contract or to manage her own 
affairs, including disbursement of funds, 
without limitation.  

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue of whether 
the veteran is competent for VA purposes.  
If any benefit sought on  appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




